01DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 5-10, 11, 18, 20, 22, 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al. US Patent Application Publication 2014/0163500. 

Note: the examiner refers the acquisition distribution system 50 as comparing to the acquisition distribution layer of the present invention (Roe paragraph 0110).
As to claim 1, Roe teaches an absorbent article 20 comprising an absorbent core 28 sandwiched between a liquid permeable topsheet 24 and a liquid impermeable backsheet 25, and an acquisition distribution layer 50 positioned between the topsheet 24 and the absorbent core 28 (paragraph 0029);

 wherein the absorbent core 28 comprises absorbent material selected from the group consisting of cellulose fibers, superabsorbent polymers and combinations thereof (paragraph 0045), 

wherein the absorbent core 28 comprises at least one core wrap substrate 16 enclosing the absorbent material (paragraphs 0049-0050, 0064), and 

wherein a top layer 16 of the core wrap is adhered to a bottom layer 16’ of the core wrap to form one or more channels 26 substantially free of the absorbent material (paragraph 0077), 

wherein the channels 26 have a length extending along a longitudinal axis 80 (Figures 1 and 4) and the absorbent core 28 has a length extending along the longitudinal axis 80 and wherein the length of the channels 26 is from 10% to 95% of the length of the absorbent core (paragraph 0077) and 

wherein the channels 26 each follow a substantially continuous path (paragraph 0077) characterized in that the acquisition distribution layer 50 comprises a spunbond and/or carded nonwoven layer comprising synthetic fibers (paragraph 0117), 
Roe incorporates by reference (paragraph 0111) McDowall et al. USPN 5700254 who teaches acquisition layers fabricated from synthetic polymers (100%) (McDowall col. 10, lines 6-7; col. 11, lines 55-56);

wherein the acquisition distribution layer has a basis weight of from 10 to 50 g/m2 (McDowall col. 3, lines 61-66; col. 11, lines 55-56) and in that the acquisition distribution layer is positioned at a body-facing side of the absorbent core and in contact with body-facing side of the absorbent core (Roe paragraph 0110; McDowall col. 4, lines 6-7). 

As to claims 5 and 29, Roe incorporates by reference (paragraph 0117) Schneider et al. USPN 7786341.  Schneider teaches a liquid acquisition member having a void volume of 7-11 cm3/g having values in the claimed range (Schneider col. 8, lines 58-67).

As to claims 6, 7, 30 and 31,  the synthetic fibers are comprised at a level of from 95% to 100% as McDowall teaches the liquid acquisition/distribution layer is fabricated from a synthetic polymers or natural polymers, thus the invention encompasses layers with only synthetic polymers free of cellulose fiber (McDowall col. 10, lines 5-8).

As to claim 8, the synthetic fibers comprise polypropylene fibers McDowall teaches nonwoven fabrics may comprise polypropylene fibers and may be useful for the acquisition member (col. 10, lines 6-16).As to claim 9, the acquisition distribution layer is a spunbond or carded nonwoven and is free of air-through-bonded, airlaid and/or meltblown nonwoven layers – where Roe teaches a carded resin-bonded layer (Roe paragraph 0117). As to claim 10, the acquisition distribution layer has a basis weight of from 15 to 40 g/m2 (Roe paragraph 0116; McDowall col. 3, lines 61-66).

As to claim 11, the carded nonwoven layer is a carded thermobonded nonwoven layer (Roe paragraph 0117).  

As to claim 18, Roe teaches the acquisition distribution system 50  comprises a plurality of layers 52,54 and wherein at least one of the layers 52, consists of spunbond and/or carded nonwoven (paragraph 0117) and wherein at least the layer most distal from the body-facing side of the absorbent core 52 – where Roe teaches the upper acquisition layer 52 consists of spunbond and/or carded nonwoven (paragraph 0117).

As to claim 20, the top layer 16 of the core wrap is adhered to a bottom layer 16’ of the core wrap along the channels 26 (Figure 5; paragraph 0086), at a plurality of discrete joining areas, wherein the joining areas form a pattern consisting of elongated oblique members 26,26’ (Figures 1 and 4) having an angle α from the longitudinal axis 80 wherein the angle α is greater than 00 and less than 900  (paragraph 0082). 
As to claim 22, McDowall teaches acquisition/distribution layers having a thickness of from about .001 inches to about 0.5 inches (.0254 mm – 12.7 mm), which has values in the claimed range of less than 0.5 mm (McDowall col. 3, lines 61-67), 

As to claim 32, McDowall teaches nonwovens treated with surfactants to render the layer hydrophilic (McDowall col. 10, lines 46-50). 

As to claim 33, the acquisition distribution layer has a basis weight of from 18 to 35 g/m2(Roe paragraph 0116; McDowall col. 3, lines 61-66).


Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 


9.	Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US Patent Application Publication 2014/0163500 in view of Fahrenkrug et al. USPN 5376198. 

As to claims 2 and 23, Roe teaches the present invention substantially as claimed.  However, Roe does not teach the acquisition distribution layer has a wetness retention factor (WRF) of less than 11.  Fahrenkrug teaches an absorbent article having a transfer layer 22, which functions as an acquisition distribution layer (col. 7, lines 59-67).  Fahrenkrug teaches the transfer layer comprises synthetic fibers similar to the Roe acquisition/distribution system (Fahrenkrug col. 8, line 9-27).  Fahrenkrug further teaches the transfer layer preferably has low rewet properties and wet resiliency (col. 7, line 65-67). Fahrenkrug teaches the method of decreasing rewet properties is by increasing wet resiliency is the use of synthetic fibers (col. 7, line 65 through col. 8, line 2).   Although Roe/Fahrenkrug do not teach the claimed wetness retention faction, Roe/Fahrenkrug does teach the acquisition (transfer) layer does have low rewet, which correlates with a low wetness retention factor. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the acquisition distribution system of Roe with a wet retention factor in the claimed range since Roe/Fahrenkrug comprise acquisition systems with primarily synthetic fibers and are used in the same environment to solve the same problem of low rewet. 


10.	Claims 4, 12, 14,  19, 21, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US Patent Application Publication 2014/0163500 

As to claim 4, Roe does not specifically teach at least one of the channels extends both along the longitudinal axis and along an axis perpendicular to the longitudinal axis (48), such that a shape is formed that is substantially U-shaped. However, Roe does teach channels 26 and 26’ are formed longitudinally where the third channel 26” is laterally oriented in the rear or front waist edges (paragraph 0096, Figure 16).  The channels 26, 26’, and 26” form a general U-shape as broadly as claimed.  However, the channels are three separate channels instead of one U-shaped channel.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to make the U-shape from one channel, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
As to claims 12, 34 and 35, Roe/McDowall does not specifically teach the mean flow pore size.  However, McDowall teaches smaller interfiber pores and an interfiber pore gradient for faster capacity for z-directional liquid transfer to direct incoming fluids to underlying absorbent material (McDowall col. 9, lines 18-57). McDowall teaches the general concept of pore size affecting the liquid distribution function.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to determine through routine experimentation the mean flow pore size needed for a desired flow rate. 
As to claims 14, 36, and 37 , Roe/McDowall do not teach the relative porosity of acquisition distribution layer.  However, Roe/McDowall teaches the acquisition distribution layer constructed from the claimed materials.  Therefore, since the prior art has met the structural requirements of the claim, Roe/McDowall obviously includes an acquisition distribution layer capable of achieving the claimed test results.  

As to claim 19, Roe teaches the second end of at least one channel 26 is at a distance from the first end of at least one other channel 26’ taken along the longitudinal axis 80, such that at least two spaced apart channels 26,26’ are formed along the longitudinal axis 80 that are offset from a transverse line 90 running perpendicular from the longitudinal axis 80. Roe teaches the channels are spaced apart (Figure 1; paragraph 0083).  Roe does not specifically teach the channels 26, 26’ have a distance taken along the longitudinal axis 80 that is less than 18 mm.  Roe further the maximum peaks may be separated from each other by gap ‘G’ extending at least 1mm, at least 3mm, at least 5mm, at least 10mm, at least 15mm, at least 20mm (paragraph 0093), which provides values in the claimed range of less than 18mm. Roe teaches the smallest spacing distance may be at least 5mm, at least 10mm, or at least 16 mm, for example (paragraph 083).  Roe also teaches the channels may be parallel to the longitudinal axis; lateral axis, or curved (paragraph 0082).  At least in the instance of longitudinally oriented parallel channels, the spaced apart distance has values in the claimed range of less than 18 mm. 

As to claim 21, Roe teaches the acquisition distribution system 50 is adhered to the absorbent core 28 at one or more joining zones that are positioned outboard and/or inboard of the channel(s) 26,26’ such that the joining zones do not substantially overlap the channel(s) 26,26’, preferably wherein the joining zones comprise one or more adhesives. Roe teaches the acquisition-distribution system 50 may have an acquisition layer that is larger than the distribution layer and allows for direct gluing of the acquisition layer to the storage core at the larger areas (paragraph 0125). Since the part of the acquisition 52 layer (that is larger than the distribution 54 layer) that would join directly with the storage core 28 is on the perimeter, this area would also not substantially overlap the channels (Figure 5).


11.	Claims 13  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US Patent Application Publication 2014/0163500 in view of Cohen US Patent Application Publication 2006/0095012.  

As to claims 13 and 17, Roe does not specifically teach the acquisition distribution system is offset from the absorbent core along the longitudinal axis. Cohen teaches an absorbent article having an acquisition distribution layer (ADL) 14 where the ADL does not extend the full length of the core 16, but is positioned closer to the front waist portion of the article (longitudinally) for the benefit of enhancing the effectiveness of the article in absorbing body fluids (paragraph 0036; Figure 1).  It would have been obvious to one having ordinary skill in the art when the invention was originally filed to modify the acquisition distribution system of Roe to have the acquisition distribution layer(s) offset at least along the longitudinal axis for the benefit of enhancing the effective of the fluid distribution in the area of insult.  The acquisition distribution layers offset longitudinally from the core so that the transverse or lateral axes do not align would also result in a portion of the channels 26 of Roe at least in the rear portion of the article not overlapping an acquisition distribution system oriented towards the front portion of the article as taught in Cohen.

12.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US Patent Application Publication 2014/0163500 in view of Dan et al. WO/9706765.

As to claim 24, Roe teaches the acquisition distribution system 50 comprises at least two layers 52, 54 (paragraph 0110), wherein a first layer 52 is positioned proximal to the topsheet 24 (paragraph 0117)  and wherein the second layer 54 is positioned proximal to the absorbent core (paragraph 0110,0117) and distal from the topsheet (paragraph 0117).  Roe does not teach the first layer is more hydrophobic than the second layer.  Dan teaches an absorbent article having a water-management layer 4 comprising similar materials as the acquisition layer of Roe (Dan page 7, line 20  through page 8, line 2), that may comprise several layers with the water-absorbent layer (page 8, lines 13-17).  Dan teaches the water-management layer is a distribution layer that serves to wick the water away from the point of initial contact (page 4, lines 14-15).  Dan teaches the water-management layer is preferably formed as a hydrophobic layer to slow the transport of the water through the layer which allows the water spread through/along the layer before it passes through the layer (page 5, lines 7-24).  It would have been obvious to one having ordinary skill in the art to modify the acquisition system of Roe where the upper layer is hydrophobic for the benefit of effective liquid transport as taught in Dan.

13.	Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US Patent Application Publication 2014/0163500 in view of Jackels et al. US Patent Application Publication 2012/0312491
As to claim 25, Roe teaches the present invention substantially as claimed.  Roe teaches the absorbent article may be made by any suitable method known in the art (Jackels paragraph 0128).   Thus, it would be obvious to one having ordinary skill in the art to use the method taught by Jackels as a suitable method known in the art.  Jackels et al. teaches a process for making an absorbent article comprising one or more channels (Jackels paragraphs 0008, 0015) the method comprising the steps of:

 i. providing a mold comprising a non-porous insert therein, the insert having the inverse shape of the channel(s) 21, wherein the mold is in fluid communication with an under-pressure source except for the insert (Jackels paragraphs  0033, 0063-0064; Figure 5);

 ii. applying a first nonwoven web  200 to the mold (Jackels paragraphs 0064, 0167);

 iii. applying an absorbent material 100, comprising cellulose fibers and/or superabsorbent polymer particles (Jackels paragraphs 0158, 0159, 0165), over at least a portion of the nonwoven web 200 (Jackels paragraphs 0016, 0057, 0064);

 iv. removing the absorbent material from areas of the nonwoven web corresponding to the insert (Jackels paragraph 0021, 0153); 

v. applying a second nonwoven web 300 directly or indirectly over the absorbent material, or folding the first nonwoven web, such to sandwich the absorbent material between an upper and lower layers of the nonwoven web(s) (Jackels paragraphs 0176, 0184, 0185, 0187); 

vi. joining the upper and lower layers together at least in the areas of the nonwoven web corresponding to the insert to form an absorbent core having one or more channels substantially free of absorbent material and having the inverse shape of the insert (Jackels paragraphs 0185-0186); 

vii. joining an acquisition distribution layer to the absorbent core, typically a skin facing surface of the upper layer (Jackels paragraph 0186); 

viii. optionally laminating the absorbent core and acquisition distribution layer between a liquid pervious topsheet and a liquid impervious backsheet (Jackels paragraphs 0186, 0194-0195); characterized in that step vii comprises the step of applying an adhesive pattern onto the acquisition distribution layer or a skin facing surface of the upper layer of the core and laminating the acquisition distribution layer to the absorbent core wherein the 
Roe teaches the acquisition distribution system 50 is adhered to the absorbent core 28 at one or more joining zones that are positioned outboard and/or inboard of the channel(s) 26,26’ such that the joining zones do not substantially overlap the channel(s) 26,26’, preferably wherein the joining zones comprise one or more adhesives. Roe teaches the acquisition-distribution system 50 may have an acquisition layer that is larger than the distribution layer and allows for direct gluing of the acquisition layer to the storage core at the larger areas (Roe paragraph 0125). Since the part of the acquisition 52 layer (that is larger than the distribution 54 layer) that would join directly with the storage core 28 is on the perimeter, this area would also not substantially overlap the channels (Roe Figure 5).  Roe incorporates by reference (paragraph 0111) McDowall et al. USPN 5700254 who teaches acquisition layers fabricated from synthetic polymers (100%) (McDowall col. 10, lines 6-7; col. 11, lines 55-56).  The synthetic fibers are comprised at a level of from 95% to 100% as McDowall teaches the liquid acquisition/distribution layer is fabricated from a synthetic polymers or natural polymers, thus the invention encompasses layers with only synthetic polymers free of cellulose fiber (McDowall col. 10, lines 5-8).  McDowall further teaches the acquisition distribution layer has a basis weight of from 10 to 50 g/m2 (McDowall col. 3, lines 61-66; col. 11, lines 55-56).

Roe teaches the channels 26 have a length extending along a longitudinal axis 80 (Figures 1 and 4) and the absorbent core 28 has a length extending along the longitudinal axis 80 and wherein the length of the channels 26 is from 10% to 95% of the length of the absorbent core (paragraph 0077). 

As to claim 26, Roe/Jackels teaches the acquisition distribution layer consists of one or more layers, preferably single-layer, of spunbond or carded nonwovens and is free of air-through-bonded, airlaid and/or meltblown nonwoven layers – where Roe teaches a carded resin-bonded layer (Roe paragraph 0117). .
As to claim 27, the pattern [adhesive] is in the form of a plurality of stripes or spirals being spaced apart in a transverse axis and extending along the longitudinal axis (Jackels paragraph 0177-0178). As to claim 28,  step vii comprises the step of applying pressure to the acquisition distribution layer and the absorbent core in the channel(s) such that the acquisition distribution layer is pressed into contact with the upper layer of the nonwoven webs) (Jackels paragraph 0189). 




14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781                                                                                                                                                                                             4